PER CURIAM.
Application granted in part, denied in part.
The court of appeal, 602 So.2d 15, ordered the trial court to conduct a pretrial hearing on the admissibility of the DNA evidence and to provide defendant access to that evidence. We amend the judgment of the court of appeal to order further that the trial court provide defendant, sufficiently in advance of the pretrial hearing to allow preparation therefor, with access to the documents pertinent to the methodology used in the DNA analysis and to the data base used in making statistical comparisons.
As to the defendant’s constitutional challenge to the search of his suitcase, the writ is denied. The defendant may reraise the issue on appeal in the event of conviction.
The stay order is recalled.
CALOGERO, C.J., concurs and assigns reasons.